Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR
1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 24th, 2021 has been entered. Claims 1, 4, 6, 8-11, 13, 16, 17, and 20-29 remain pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6, 8-11, 28, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claims 1, 13, and 17, the original disclosure does not disclose “responsive to detecting one or more smart contract transactions involving the given data set on the given data marketplace platform, revealing at least a portion of the proof-of-value data structure, the revealed portion of the proof-of-value data structure comprising proof-of-value provenance information for the given one of the valuation results represented by the given unique hash value.”  Therefore this limitation is new matter. 
	Page 14, line 11 to page 16, line 6 of the specification describes that the hash of the valuation table can be “shared” (0070).  However, the hash is not shared “responsive to detecting one or more smart contract transactions involving the given data set” as recited in claims 1, 13, and 17.  Instead, the hash is shared “[u]sing techniques for advertising the data set” (0067) and as “a process 700 of advertising a valuation table in a data marketplace environment” (0068).  Thus, the hash is shared/revealed during advertising of the data set, and not in response to a transaction involving the data set.
	Page 15, lines 22-24, of the specification provides a general teaching of “a smart contract operation, in which values and/or value trees are exchanged and cryptocurrency tokens flow to the seller per the contract.”  This is the only portion of the specification that mentions a “smart contract.”  Nevertheless, the specification fails to disclose that such “values and/or value trees” are revealed “responsive to detecting one or more smart contract transactions involving the given data set on the given data marketplace platform” as recited in claim 1.  Instead, the specification merely provides a general teaching that “values and/or value trees” are exchanged during operation of a smart contract.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 13, and 17 recite a method of organizing human activity because the claim recites a method that obtains data structures representing valuation results for a data set, generates a proof-of-value data structure for the data set, receives a request for valuation information for the data set, provides information regarding availability of the proof-of-value data structure, and reveals the proof-of-value data structure.  This is a method of managing commercial interactions between people (a seller and buyer of the data set).  The mere nominal recitation of a generic processor and memory does not take the claims out of the methods of organizing human interactions grouping.  Thus, the claims recite an abstract idea.
	This judicial exception is not integrated into a practical application.  The claim as a whole merely describes how to generally “apply” the concepts of obtaining, generating, receiving, providing, and revealing in a computer environment. The claimed computer components (processing device in claim 1, an article of manufacture comprising a processor-readable storage medium having encoded thereon executable code of one or more software programs, executed by at least one processing device in claim 13, and an apparatus comprising at least one processor operatively coupled to at least one memory in claim 17) are recited at a high level of generality and are merely invoked as tools to perform a process of gathering and organizing data.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A, the claim as a whole merely describes how to generally “apply” the concepts of obtaining, generating, receiving, providing, and 
	Claims 4, 6, 8-11, 16, and 20-29 are directed to substantially the same abstract idea as claim 7 and are rejected for substantially the same reasons.  Claims 4, 16, 20 further narrow the abstract idea of claims 1, 13, and 17 by e.g., further defining updating of the proof-of-value data structure.  Claim 6 and 8 further narrow the abstract idea of claim 1 by e.g., further defining storing value trees in a value tree catalog and the proof-of-value data structure comprises a data table.  Claims 9 and 10 further narrow the abstract idea of claim 1 by e.g., further defining maintaining multiple versions of the proof-of-value data structure, wherein each version has a unique reference.  Claim 11 further narrows the abstract idea of claim 1 by e.g., further defining the data valuation methodologies used to compute the valuation result.  Claim 21 further narrows the abstract idea of claim 1 by e.g., further defining obtaining an actual valuation for a data structure, associating it with a top level-node, and propagating actual values to nodes contributing value to the top-level node.  Claim 22 further narrows the abstract idea of claim 1 by e.g., further defining that the contributing nodes comprise metadata associated with data stored within the contributing nodes, wherein arcs comprise metadata associated with activities performed on the data of the contributing nodes.  Claim 23 further narrows the abstract idea of claim 17 by e.g., further defining maintaining multiple versions of the proof-of-value data structure, wherein each version represents a given time instance and have a unique reference assigned thereto.  Claim 24 further narrows the abstract idea of claim 1 by e.g., further defining that the multiple versions of the proof-of-value data structure comprise an initial version of the proof-of-value structure and one or more subsequent versions of the proof-of-value structure that comprise a back pointer.  Claims 25 and 26 further narrow the abstract idea of claim 1 by e.g., further defining that information regarding the availability of the proof-of-value data structure comprises information associated with a latest versions of the proof-of-value data structure that comprises a hash.  Claim 27 further narrows the abstract idea 
These limitations are all directed to a method of managing commercial interactions between people (a seller and buyer of the data set).  Thus, claims 4, 6, 8-11, 16, and 20-29 are directed to substantially the same abstract idea as claims 1, 13, and 17 and do not add any additional elements to evaluate at Steps 2A prong two or 2B. Therefore, claims 4, 6, 8-11, 16, and 20-29 describe neither a practical application of nor significantly more than the abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 11, 13, 16, 17, 20, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Irving (U.S. Patent Application Publication No. 20120116911) in view of McLaughlin (U.S. Patent Application Publication No. 2012/0265630), Walker (U.S. Patent Application Publication No. 2006/0106678), and Preston (U.S. Patent Application Publication No. 2018/0068359). 
	Regarding Claim 1, Irving teaches obtaining a plurality of data structures representing a plurality of valuation results for a given data set (see “valuation estimates could be presented to data sellers through one or more user interface elements provided by the marketplace. One such embodiment could a bar graph that displays the data seller's earnings estimate over time” in [0154] wherein each of the valuation results are computed based on one or more data valuation methodologies (see “a valuation estimate could be calculated using an equation of the general form …” in [0155]), and wherein the data structures have unique references respectively assigned thereto (see “a bar graph that displays the data seller's earnings estimate over time” in [0154] wherein each date/time that is represented in the bar graph is a unique reference for the data structure (i.e., no two bars in the graph will have the same date and time)); and
	generating a proof-of-value data structure for the given data set (see “valuation estimates could be presented to data sellers through one or more user interface elements provided by the marketplace. One such embodiment could a bar graph that displays the data seller's earnings estimate over time” in [0154] wherein the graph discloses the “proof-of-value data structure”), wherein the proof-of-value data structure comprises entries for each of the valuation results computed for the given data set (see “a bar graph that displays the data seller's earnings estimate over time” in [0154] wherein the bars in the graph disclose “entries for each of the one or more valuation results”), and the corresponding unique reference that points to the corresponding data structure that represents each valuation result (see “a bar graph that displays the data seller's earnings estimate over time” in [0154] wherein each date/time that is represented in the bar graph is a unique reference for the data structure (i.e., no 2 bars in the graph will have the same date and time));
	receiving, from a given data marketplace platform, a request for valuation information for the given data set (see Abstract “A request for a valuation of a data set is received, over a network, from a requesting user”);
	providing, to the given data marketplace platform, information regarding availability of the proof-of-value data structure generated for the given data set (see “valuation estimates could be presented to data sellers through one or more user interface elements provided by the marketplace. 
	responsive to detecting one or more transactions involving the given data set on the given data marketplace platform, revealing at least a portion of the proof-of-value data structure (see [0154] “such valuation estimates could be presented to data sellers through one or more user interface elements provided by the marketplace. One such embodiment could a bar graph that displays the data seller's earnings estimate over time. Another such embodiment could include a valuation estimate of the user's data expressed as a numeric score, which could be presented as a text number or a graphical meter”);
	wherein the steps are performed by at least one processing device comprising a processor and a memory (see “FIG. 6 shows an embodiment of a process where valuation estimate could be determined and used within an online data marketplace. In the examples below, where reference is made to ‘a system’ or ‘the system’ or ‘a computing device’, it should be understood as referring to, in various embodiments, components of an online data marketplace that supports data valuation. Such components can comprise, in various embodiments, combinations of processors and storage devices capable of executing program logic for the various functions below” in [0201]).
	Irving does not explicitly teach, however McLaughlin teaches wherein the data structures representing the valuation results comprise one or more value trees, the one or more value trees having the unique references respectively assigned thereto (“FIGS. 3A and 3B, illustrated is a block diagram of an embodiment of a hierarchical tree for dynamically pricing goods, services, attractions, events or other items” in [0113]; the value tree has unique references assigned thereto (e.g., Day 310e, Time 312i)), the one or more value trees each comprising one or more nodes interconnected by one or more arcs (“variables 304-312 may comprise nodes of the tree” in [0113]) and contributing value to a top-level node (nodes 306, 308, 310, and 312 contribute value to node 302 as indicated by the up arrow arcs in 
	It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the data structure (i.e., bar graph) in Irving with the pricing tree in McLaughlin.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for another to obtain predictable results).  Such a simple substitution would yield the predictable result of a data structure comprising a value tree having nodes interconnected by arcs.
	Irving does not explicitly teach, however Walker teaches wherein each of the unique references for the one or more value trees is computed as a unique hash value based on the corresponding data structure representing each valuation result for the given data set (see “The transferable item price code may be an encoded or encrypted code associated with a particular transaction between the first consumer and the merchant. For example, the transferable item price code may be a verifiable "hash" value generated when transaction information is used with a hash function, such as a one-way hash function.  A hash function is a transformation that takes input information and returns a hash value. In general, one can think of a hash value as a "digital fingerprint" of the input information. For example, the input information to the hash function may be a transaction identifier and the first item price” in [0039]; “the transferable item price code is encrypted using a hash function” in claim 34).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the element of computing a unique hash value based on the data structure representing each valuation result (the price) as taught in Walker with the data valuation system of Irving with the motivation to enable a user to encrypt data (Walker [0039]).
	Irving does not explicitly teach, however Walker teaches the information regarding the availability of the proof-of-value data structure comprising at least a given one of the unique hash values 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the hash value representing the valuation result (price) as taught in Walker with the data valuation system of Irving with the motivation to enable a user to encrypt data (Walker [0039]).
	Irving does not explicitly teach, however Walker teaches wherein providing the information regarding the availability of the proof-of-value data structure generated for the given data set comprises providing indications of availability for two or more different types of the proof-of-value provenance information in the proof-of-value data structure; wherein the revealed portion of the proof-of-value data structure comprises revealing values for at least a selected one of the two or more different types of the proof-of-value provenance information in the proof-of-value data structure (see [0039] “The transferable item price code may be an encoded or encrypted code associated with a particular transaction between the first consumer and the merchant. For example, the transferable item price code may be a verifiable "hash" value generated when transaction information is used with a hash function, such as a one-way hash function. A hash function is a transformation that takes input 
	Although Irving teaches responsive to detecting one or more transactions involving the given data set on the given data marketplace platform, revealing at least a portion of the proof-of-value data structure, Irving does not explicitly teach, however Preston teaches that transactions can be smart contract transactions ([0052] “The aim with Smart Contracts is to provide security and traceability that is superior to traditional contract law and to reduce other transaction costs associated with contracting,” [0068] “The contractual terms to fulfill such an agreement may be automatically created and transacted using a Smart Contract. Any one or more variables or events may be defined to cause the creation, and the automatic clearing or execution of Smart Contracts. Smart Contracts may be created and cleared using milestones that may be achieved throughout the lifecycle of an asset, collection of assets, a process, or series of processes. Smart Contracts may be managed by the owner of an exchange, as part of the exchange services; where fees for such transactions are paid directly to the exchange”).
KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for another to obtain predictable results).  Such a simple substitution would yield the predictable result of detecting a smart contract transaction.
	Regarding Claims 4, 16, and 20, Irving further teaches updating the proof-of-value data structure following at least one of the one or more transactions involving the given data set (see “the system can provide various means for a seller to add, delete and update such user and user data profiles” in [0143] wherein examiner is interpreting the act of adding, deleting, or updating data as a transaction).
	Irving does not explicitly teach, however Preston teaches that transactions can be smart contract transactions ([0052] “The aim with Smart Contracts is to provide security and traceability that is superior to traditional contract law and to reduce other transaction costs associated with contracting,” [0068] “The contractual terms to fulfill such an agreement may be automatically created and transacted using a Smart Contract. Any one or more variables or events may be defined to cause the creation, and the automatic clearing or execution of Smart Contracts. Smart Contracts may be created and cleared using milestones that may be achieved throughout the lifecycle of an asset, collection of assets, a process, or series of processes. Smart Contracts may be managed by the owner of an exchange, as part of the exchange services; where fees for such transactions are paid directly to the exchange”) (please see claim 1 rejection for combination rationale).
	Regarding Claim 6, Irving does not explicitly teach, however McLaughlin teaches further comprising storing the one or more value trees in a value tree catalog, wherein each value tree is accessible by its unique reference (see [0119] “The tree, or records representing the variables and 
	A person having ordinary skill in the art before the effective filing date of the claimed invention would be motivated to combine McLaughlin with Irving to arrive at a catalog for storing data structures so that all of the data structures could be found in a single place, as is well known with data catalogs.  It is inherent that the data structures stored in memory are accessible by their names (unique references).
	Regarding Claim 11, Irving further teaches at least one of the data valuation methodologies used to compute a valuation result comprises at least one of:  a transformational process involving the given data set and a non-transformational process involving the given data set (see “Where the value of data elements, in their native form, are not numeric, numeric values for such elements could be determined using any technique known in the art for transforming non-numeric values to numeric values” in [0199]).
	Regarding Claim 13, Irving further teaches an article of manufacture comprising a processor-readable storage medium having encoded therein executable code of one or more software programs, wherein the one or more software programs when executed by at least one processing device implement steps of (see [0229] – [0232], claim 21):  obtaining a plurality of data structures representing a plurality of valuation results for a given data set (see “valuation estimates could be presented to data sellers through one or more user interface elements provided by the marketplace. One such embodiment could a bar graph that displays the data seller's earnings estimate over time” in [0154] wherein Examiner is interpreting the bars in the bar graph as “data structures representing one or more valuation results for a given data set”), wherein each of the valuation results are computed based on one or more data valuation methodologies (see “a valuation estimate could be calculated using an equation of the general form …” in [0155]), and wherein the data structures have unique references respectively assigned thereto (see “a bar graph that displays the data seller's earnings estimate over time” in [0154] wherein each date/time that is represented in the bar graph is a unique reference for the data structure (i.e., no two bars in the graph will have the same date and time)); and
	generating a proof-of-value data structure for the given data set (see “valuation estimates could be presented to data sellers through one or more user interface elements provided by the marketplace. One such embodiment could a bar graph that displays the data seller's earnings estimate over time” in [0154] wherein the graph discloses the “proof-of-value data structure”), wherein the proof-of-value data structure comprises entries for each of the valuation results computed for the given data set (see “a bar graph that displays the data seller's earnings estimate over time” in [0154] wherein the bars in the graph disclose “entries for each of the one or more valuation results”), and the corresponding unique reference that points to the corresponding data structure that represents each valuation result (see “a bar graph that displays the data seller's earnings estimate over time” in [0154] wherein each date/time that is represented in the bar graph is a unique reference for the data structure (i.e., no 2 bars in the graph will have the same date and time)).
	receiving, from a given data marketplace platform, a request for valuation information for the given data set (see Abstract “A request for a valuation of a data set is received, over a network, from a requesting user”);
	providing, to the given data marketplace platform, information regarding availability of the proof-of-value data structure generated for the given data set (see “valuation estimates could be presented to data sellers through one or more user interface elements provided by the marketplace. One such embodiment could a bar graph that displays the data seller's earnings estimate over time” in [0154] wherein the graph discloses the “proof-of-value data structure.”  The graph is provided to the data marketplace platform, which provides information that it is available);

	Irving does not explicitly teach, however McLaughlin teaches wherein the data structures representing the valuation results each comprise one or more value trees, the one or more value trees having the unique references respectively assigned thereto (“FIGS. 3A and 3B, illustrated is a block diagram of an embodiment of a hierarchical tree for dynamically pricing goods, services, attractions, events or other items” in [0113]; the value tree has unique references assigned thereto (e.g., Day 310e, Time 312i)), the one or more value trees each comprising one or more nodes interconnected by one or more arcs (“variables 304-312 may comprise nodes of the tree” in [0055]) and contributing value to a top-level node (nodes 306, 308, 310, and 312 contribute value to node 302 as indicated by the up arrow arcs in FIG. 3A), and a given top-level node is associated with at least a given one of the valuation results (node 302 is associated with valuation results 312i-312p in FIG. 3A).
	It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the data structure (i.e., bar graph) in Irving with the pricing tree in McLaughlin.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for another to obtain predictable results).  Such a simple substitution would yield the predictable result of a data structure comprising a value tree having nodes interconnected by arcs.
	Irving does not explicitly teach, however Walker wherein each of the unique references for the one or more value trees is computed as a unique hash value based on the corresponding data structure representing each valuation result for the given data set (see “The transferable item price code may be an encoded or encrypted code associated with a particular transaction between the first consumer and the merchant. For example, the transferable item price code may be a verifiable "hash" value generated when transaction information is used with a hash function, such as a one-way hash function.  A hash function is a transformation that takes input information and returns a hash value. In general, one can think of a hash value as a "digital fingerprint" of the input information. For example, the input information to the hash function may be a transaction identifier and the first item price” in [0039]; “the transferable item price code is encrypted using a hash function” in claim 34).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the element of computing a unique hash value based on the data structure representing each valuation result (the price) as taught in Walker with the data valuation system of Irving with the motivation to enable a user to encrypt data (Walker [0039]).
	Irving does not explicitly teach, however Walker teaches the information regarding the availability of the proof-of-value data structure comprising at least a given one of the unique hash values representing at least a given one of the valuation results for the given data set, the revealed portion of the proof-of-value data structure comprising proof-of-value provenance information for the given one of the valuation results represented by the given unique hash value (see [0039] “The transferable item price code may be an encoded or encrypted code associated with a particular transaction between the first consumer and the merchant. For example, the transferable item price code may be a verifiable ‘hash’ value generated when transaction information is used with a hash function, such as a one-way hash function.  A hash function is a transformation that takes input information and returns a hash value. In general, one can think of a hash value as a ‘digital fingerprint’ of the input information. For example, the input information to the hash function may be a transaction identifier and the first item price,” claim 34 “the transferable item price code is encrypted using a hash function”).

	Irving does not explicitly teach, however Walker teaches wherein providing the information regarding the availability of the proof-of-value data structure generated for the given data set comprises providing indications of availability for two or more different types of the proof-of-value provenance information in the proof-of-value data structure; and wherein the revealed portion of the proof-of-value data structure comprises revealing values for at least a selected one of the two or more different types of the proof-of-value provenance information in the proof-of-value data structure (see [0039] “The transferable item price code may be an encoded or encrypted code associated with a particular transaction between the first consumer and the merchant. For example, the transferable item price code may be a verifiable "hash" value generated when transaction information is used with a hash function, such as a one-way hash function. A hash function is a transformation that takes input information and returns a hash value. In general, one can think of a hash value as a "digital fingerprint" of the input information. For example, the input information to the hash function may be a transaction identifier and the first item price. In this case, the hash function would generate the transferable item price code based on the input information. The merchant device 300 could then verify such a transferable item price code using an associated function. According to one embodiment, the merchant device 300 receives both transaction information (e.g., a transaction identifier and an indication of a transferable item price) and a transferable item price code.”  The un-hashed price (i.e., “item price”) and hashed price (i.e., “item price code”) teach the claimed “two or more different types of the proof-of-value provenance information;” and, the receipt of the un-hashed price and hashed price by the merchant device 300 indicates their availability.  The receipt of the un-hashed price and hashed price by 
	Although Irving teaches responsive to detecting one or more transactions involving the given data set on the given data marketplace platform, revealing at least a portion of the proof-of-value data structure, Irving does not explicitly teach, however Preston teaches that transactions can be smart contract transactions ([0052] “The aim with Smart Contracts is to provide security and traceability that is superior to traditional contract law and to reduce other transaction costs associated with contracting,” [0068] “The contractual terms to fulfill such an agreement may be automatically created and transacted using a Smart Contract. Any one or more variables or events may be defined to cause the creation, and the automatic clearing or execution of Smart Contracts. Smart Contracts may be created and cleared using milestones that may be achieved throughout the lifecycle of an asset, collection of assets, a process, or series of processes. Smart Contracts may be managed by the owner of an exchange, as part of the exchange services; where fees for such transactions are paid directly to the exchange”).
	It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the transaction in Irving with the smart contract transaction in Preston.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for another to obtain predictable results).  Such a simple substitution would yield the predictable result of detecting a smart contract transaction.
	Regarding Claim 17, Irving further teaches an apparatus comprising: at least one processor operatively coupled to at least one memory configured to (see claim 21):  obtain a plurality of data structures representing a plurality of valuation results for a given data set (see “valuation estimates could be presented to data sellers through one or more user interface elements provided by the marketplace. One such embodiment could a bar graph that displays the data seller's earnings estimate , wherein each of the valuation results are computed based on one or more data valuation methodologies (see “a valuation estimate could be calculated using an equation of the general form …” in [0155]), and wherein the data structures have unique references respectively assigned thereto (see “a bar graph that displays the data seller's earnings estimate over time” in [0154] wherein each date/time that is represented in the bar graph is a unique reference for the data structure (i.e., no two bars in the graph will have the same date and time)); and
	generate a proof-of-value data structure for the given data set (see “valuation estimates could be presented to data sellers through one or more user interface elements provided by the marketplace. One such embodiment could a bar graph that displays the data seller's earnings estimate over time” in [0154] wherein the graph discloses the “proof-of-value data structure”), wherein the proof-of-value data structure comprises entries for each of the valuation results computed for the given data set (see “a bar graph that displays the data seller's earnings estimate over time” in [0154] wherein the bars in the graph disclose “entries for each of the one or more valuation results”), and the corresponding unique reference that points to the corresponding data structure that represents each valuation result (see “a bar graph that displays the data seller's earnings estimate over time” in [0154] wherein each date/time that is represented in the bar graph is a unique reference for the data structure (i.e., no 2 bars in the graph will have the same date and time));
	receive, from a given data marketplace platform, a request for valuation information for the given data set (see Abstract “A request for a valuation of a data set is received, over a network, from a requesting user”);
	provide, to the given data marketplace platform, information regarding availability of the proof-of-value data structure generated for the given data set (see “valuation estimates could be presented to 
	responsive to detecting one or more transactions involving the given data set on the given data marketplace platform, revealing at least a portion of the proof-of-value data structure (see [0154] “such valuation estimates could be presented to data sellers through one or more user interface elements provided by the marketplace. One such embodiment could a bar graph that displays the data seller's earnings estimate over time. Another such embodiment could include a valuation estimate of the user's data expressed as a numeric score, which could be presented as a text number or a graphical meter”);
	Irving does not explicitly teach, however McLaughlin teaches wherein the data structures representing the valuation results each comprise one or more value trees, the one or more value trees having the unique references respectively assigned thereto (“FIGS. 3A and 3B, illustrated is a block diagram of an embodiment of a hierarchical tree for dynamically pricing goods, services, attractions, events or other items” in [0113]; the value tree has unique references assigned thereto (e.g., Day 310e, Time 312i)), the one or more value trees each comprising one or more nodes interconnected by one or more arcs (“variables 304-312 may comprise nodes of the tree” in [0055]) and contributing value to a top-level node (nodes 306, 308, 310, and 312 contribute value to node 302 as indicated by the up arrow arcs in FIG. 3A), and a given top-level node is associated with at least a given one of the valuation results (node 302 is associated with valuation results 312i-312p in FIG. 3A).
	It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the data structure (i.e., bar graph) in Irving with the pricing tree in McLaughlin.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for another to obtain predictable results).  Such a simple 
	Irving does not explicitly teach, however Walker wherein each of the unique references for the one or more value trees is computed as a unique hash value based on the corresponding data structure representing each valuation result for the given data set (see “The transferable item price code may be an encoded or encrypted code associated with a particular transaction between the first consumer and the merchant. For example, the transferable item price code may be a verifiable "hash" value generated when transaction information is used with a hash function, such as a one-way hash function.  A hash function is a transformation that takes input information and returns a hash value. In general, one can think of a hash value as a "digital fingerprint" of the input information. For example, the input information to the hash function may be a transaction identifier and the first item price” in [0039]; “the transferable item price code is encrypted using a hash function” in claim 34).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the element of computing a unique hash value based on the data structure representing each valuation result (the price) as taught in Walker with the data valuation system of Irving with the motivation to enable a user to encrypt data (Walker [0039]).
	Irving does not explicitly teach, however Walker teaches the information regarding the availability of the proof-of-value data structure comprising at least a given one of the unique hash values representing at least a given one of the valuation results for the given data set, the revealed portion of the proof-of-value data structure comprising proof-of-value provenance information for the given one of the valuation results represented by the given unique hash value (see [0039] “The transferable item price code may be an encoded or encrypted code associated with a particular transaction between the first consumer and the merchant. For example, the transferable item price code may be a verifiable ‘hash’ value generated when transaction information is used with a hash function, such as a one-
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the hash value representing the valuation result (price) as taught in Walker with the data valuation system of Irving with the motivation to enable a user to encrypt data (Walker [0039]).
	Irving does not explicitly teach, however Walker teaches wherein providing the information regarding the availability of the proof-of-value data structure generated for the given data set comprises providing indications of availability for two or more different types of the proof-of-value provenance information in the proof-of-value data structure; and wherein the revealed portion of the proof-of-value data structure comprises revealing values for at least a selected one of the two or more different types of the proof-of-value provenance information in the proof-of-value data structure (see [0039] “The transferable item price code may be an encoded or encrypted code associated with a particular transaction between the first consumer and the merchant. For example, the transferable item price code may be a verifiable "hash" value generated when transaction information is used with a hash function, such as a one-way hash function. A hash function is a transformation that takes input information and returns a hash value. In general, one can think of a hash value as a "digital fingerprint" of the input information. For example, the input information to the hash function may be a transaction identifier and the first item price. In this case, the hash function would generate the transferable item price code based on the input information. The merchant device 300 could then verify such a transferable item price code using an associated function. According to one embodiment, the merchant device 300 receives both transaction information (e.g., a transaction identifier and an indication of a 
	Although Irving teaches responsive to detecting one or more transactions involving the given data set on the given data marketplace platform, reveal at least a portion of the proof-of-value data structure, Irving does not explicitly teach, however Preston teaches that transactions can be smart contract transactions ([0052] “The aim with Smart Contracts is to provide security and traceability that is superior to traditional contract law and to reduce other transaction costs associated with contracting,” [0068] “The contractual terms to fulfill such an agreement may be automatically created and transacted using a Smart Contract. Any one or more variables or events may be defined to cause the creation, and the automatic clearing or execution of Smart Contracts. Smart Contracts may be created and cleared using milestones that may be achieved throughout the lifecycle of an asset, collection of assets, a process, or series of processes. Smart Contracts may be managed by the owner of an exchange, as part of the exchange services; where fees for such transactions are paid directly to the exchange”).
	It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the transaction in Irving with the smart contract transaction in Preston.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for another to obtain predictable results).  Such a simple substitution would yield the predictable result of detecting a smart contract transaction.

Claim 28, Irving in view of McLaughlin and Walker teach the limitations of claim 1 as discussed above.  Irving does not explicitly teach, however Walker teaches wherein the proof-of-value provenance information comprises the given one of the valuation results for the given data set represented by the given unique hash value (see [0039] “The transferable item price code may be an encoded or encrypted code associated with a particular transaction between the first consumer and the merchant. For example, the transferable item price code may be a verifiable ‘hash’ value generated when transaction information is used with a hash function, such as a one-way hash function.  A hash function is a transformation that takes input information and returns a hash value. In general, one can think of a hash value as a ‘digital fingerprint’ of the input information. For example, the input information to the hash function may be a transaction identifier and the first item price,” claim 34 “the transferable item price code is encrypted using a hash function”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the proof-of-value provenance information comprising valuation results (the price) represented by the given unique hash value as taught in Walker with the data valuation system of Irving with the motivation to enable a user to encrypt data (Walker [0039]).
	Regarding Claim 29, Irving in view of McLaughlin and Walker teach the limitations of claim 28 as discussed above.  Irving does not explicitly teach, however McLaughlin teaches wherein the proof-of-value provenance information comprises at least a given one of the one or more value trees that proves how the given one of the valuations results was calculated (see [0113] “FIGS. 3A and 3B, illustrated is a block diagram of an embodiment of a hierarchical tree for dynamically pricing goods, services, attractions, events or other items (divided between FIGS. 3A and 3B due to size). The hierarchical tree may represent a plurality of contracts provided by a vendor 302 that vary by term variables 304-312”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the proof-of-value provenance information comprising a value tree as .
8.	Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Irving in view of McLaughlin, Walker, Preston, and Ma (U.S. Patent Application Publication No. 2014/0180936).
	Regarding Claim 8, Irving does not explicitly teach, however Ma teaches wherein the proof-of-value data structure comprises a data table (see FIGS. 3, 5, 9, 19F, and 20 showing data tables for displaying values/prices).  
	It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the proof-of-value data structure in Irving (i.e., the bar graph) with the proof-of-value data structure in Ma (i.e., data table).  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for another to obtain predictable results).  Such a simple substitution would yield the predictable result of a proof-of-value data structure comprising a data table.
	Regarding Claim 21, Irving does not explicitly teach, however Ma teaches obtaining at least one actual valuation for a given data structure (e.g., values of 2, 8, 9, 11, 13 and 15 in FIGS. 6 and 7); 
	associating the actual valuation with the given top level-node (e.g., node 601; values of 2, 8, 9, 11, 13 and 15 in FIGS. 6 and 7); and 
	propagating actual values, via one or more valuation algorithms, to given ones of the one or more nodes contributing value to the given top-level node (e.g., value of ≤ 4 propagated to node 702; value of > 4 propagated to node 703 in FIG. 7).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the data valuation system of Irving the valuations associated .
9.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Irving in view of McLaughlin, Walker, Preston, and Taira (U.S. Patent No. 9,020,843).
	Regarding Claim 9, Irving does not explicitly teach, however Taira teaches maintaining multiple versions of the proof-of-value data structure for the given data set, wherein each version represents a given time instance (see Col. 10, lines 50-59: “[i]t should be noted that differing types of data may be obtained at different time intervals ... Once such data is obtained and stored in data store 122, it may be analyzed and otherwise processed to yield data sets corresponding to particular vehicle configurations.”)  
	A person having ordinary skill in the art at the time of the invention would be motivated to use the well-known technique of saving multiple versions of data in a data source at different time intervals to improve the method in Irving so that the data may be later analyzed and processed.  See KSR, 550 U.S. at 418, 82 USPQ2d at 1396 (“Use of known technique to improve similar devices (methods, or products) in the same way”). 
	Regarding Claim 10, Irving further teaches that each of the multiple versions have a unique reference assigned thereto (see “the method further includes providing the data report to the data buyer in the form of a plurality of periodic reports sent over time” in [0034]; “Data available for trade 150 may include one or more data reports 152 and 154 (data reports A and B)” in [0050]).   
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Irving in view of McLaughlin, Walker, and Patzer (U.S. Patent Application Publication No. 2017/0109537).
	Irving does not explicitly teach, however Patzer teaches wherein the one or more contributing nodes comprise metadata associated with data stored within the one or more contributing nodes and wherein the one or more arcs comprise metadata associated with activities performed on the data of the one or more contributing nodes (see [0056] “FIG. 4 illustrates edge metadata and node metadata”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the data valuation system of Irving the node and connector metadata as taught in Patzer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a data valuation system including nodes and connectors having metadata.
11.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Irving in view of McLaughlin, Walker, Preston, and Hughes (U.S. Patent Application Publication No. 2011/0246546).
	Irving does not explicitly teach, however Hughes teaches wherein the processor is further configured to maintain multiple versions of the proof-of-value data structure for the given data set, wherein each version represents a given time instance (see [0001] “apparatus for storing multiple versions of a table in a database,” [0007] “new versions of a table are stored each time the table is changed”), wherein each of the multiple versions have a unique reference assigned thereto (see [0069] “The database shown contains six records and in this particular example the baseline dataset is represented by only those records having a version identifier (stored in the Version_id field of each record)”).
Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Irving in view of McLaughlin, Walker, Preston, Taira, and Beecham (U.S. Patent Application Publication No. 2018/0307857).
	Regarding Claim 24, Irving in view of McLaughlin, Walker, Preston, and Taira teach the limitations of claim 9 as discussed above.  Irving does not explicitly teach, however Irving in view of Beecham teaches wherein the multiple versions of the proof-of-value data structure comprise an initial version of the proof-of-value structure representing an initial time instance and one or more subsequent versions of the proof-of-value structure representing one or more subsequent time instances, and wherein each of the one or more subsequent versions of the proof-of-value data structure comprises a back pointer that references a previous one of the multiple versions of the proof-of-value data structure (see Beecham [0264] “storing a pointer to the previous version of the document in association with the set of changes, as indicated by block 272. In some embodiments, the pointer to the previous version of the document may be stored in the tamper-evident immutable data repository as metadata to the set of changes … documents may be encoded as a linked list of sets of changes with pointers between the sets of changes tracing back to an initial version of the document”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the element of multiple versions of a document comprise an initial version representing an initial time instance and subsequent versions representing subsequent time instances, wherein the subsequent versions comprise pointers that reference previous versions as taught in Beecham with the data valuation system of Irving with the motivation to enable the secure storage of data (Beecham [0005], [0264]).
	Regarding Claim 25, Irving in view of McLaughlin, Walker, Preston, Taira, and Beecham teach the limitations of claim 24 as discussed above.  Irving does not explicitly teach, however Irving in view of Beecham teaches wherein the information regarding the availability of the proof-of-value data structure 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the element of information regarding the availability of the document comprises information associated with the most current version of the document as taught in Beecham with the data valuation system of Irving with the motivation to enable retrieval of the most current document (Beecham [0133]).
	Regarding Claim 26, Irving in view of McLaughlin, Walker, Preston, Taira, and Beecham teach the limitations of claim 25 as discussed above.  Irving does not explicitly teach, however Irving in view of Beecham teaches wherein the information associated with the latest one of the multiple versions of the proof-of-value data structure comprises a hash of the latest one of the multiple versions of the proof-of-value data structure (see Beecham [0194] “the hash value in the current record may be separately labeled as distinct attributes in the formed content, or in some cases these values may be combined, for example, with a single cryptographic hash value based on both the accessed content from block 180 and the current record. In some embodiments, the current record may be stored remotely, while a hash digest, such as a cryptographic hash value based on that content may be stored in the tamper-evident log,” [0242] “accessing a current log version of an entry and then calculating a cryptographic hash value based on that current log entry”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the hash of the current document as taught in Beecham with the data valuation system of Irving with the motivation to enable the secure storage of data (Beecham [0005], [0194], [0242]).
Claim 27, Irving in view of McLaughlin, Walker, Preston, Taira, and Beecham teach the limitations of claim 25 as discussed above.  Irving does not explicitly teach, however Irving in view of Beecham teaches wherein the proof-of-value provenance information comprises a history of the given one of the valuation results represented by the given unique hash value across two or more of the multiple versions of the proof-of-value data structure (see Beecham [0132] “To detect tampering, some embodiments may recalculate the cryptographic hash values for each cryptographic hash pointer along each path to each document and determine whether the recalculate cryptographic hash values match those stored as node attributes of nodes storing the respective cryptographic hash pointers”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the history of documents represented by hash values across two or more versions of the documents as taught in Beecham with the data valuation system of Irving with the motivation to enable the secure storage of data (Beecham [0005], [0132]).
Response to Arguments
13.	Applicant’s arguments with respect to the 35 U.S.C. 101 rejections have been fully considered but they are not persuasive.  Further defining that the transactions are smart contract transactions, the availability of two or more different types of proof-of-value provenance information, and revealing of one of the types does not remove the claims from the methods of managing commercial interactions grouping.
Regarding the 35 U.S.C. 112 rejections, Applicant argues that:
As described in the specification at, for example, page 14, line 28 to page 15, line 24, in some embodiments a data seller can withhold some level of information about the proof-of-value data structure in order to be compensated for providing the actual values in the proof-of-value data structure, such as by advertising which proof-of-value fields are available and selectively revealing such proof-of-value fields in response to smart contract transactions. 

Contrary to the position taken by Applicant, the cited portions of the specification do not mention smart contracts.
	Applicant goes on to argue that:  “[a] smart contract transaction may include, for example, a smart contract operation whereby values and/or value trees are exchanged. See the specification at page 15, lines 11-24.”
 	Rather than quoting directly from the specification, Applicant paraphrases the text of the specification while inserts words that are not present in the specification.  Page 15, lines 22-24, of the specification provides a general teaching of “a smart contract operation, in which values and/or value trees are exchanged and cryptocurrency tokens flow to the seller per the contract.”  This is the only portion of the specification that mentions a “smart contract.”  Nevertheless, the specification fails to disclose that such “values and/or value trees” are revealed “responsive to detecting one or more smart contract transactions involving the given data set on the given data marketplace platform” as recited in claim 1.  Instead, the specification merely provides a general teaching that “values and/or value trees” are exchanged during operation of a smart contract.  
	Regarding Applicant’s remark “[d]uring the November 12, 2021 telephone interview, the Examiner indicated that the above arguments [regarding the 35 U.S.C. 112 rejections] were persuasive,” the Examiner disagrees.  There is no indication of such an agreement in the record.
Regarding the prior art rejections, Applicant argues that the cited references fail to teach “responsive to detecting one or more smart contract transactions involving the given data set on the given data marketplace platform, revealing at least a portion of the proof-of-value data structure, the revealed portion of the proof-of-value data structure comprising proof-of-value provenance information for the given one of the valuation results represented by the given unique hash value” (p. 12, para. 4).  As discussed more fully above, such features are taught by the combination of Irving, Walker, and Preston.
Applicant argues that the cited references fail to teach “providing the information regarding the availability of the proof-of-value data structure generated for the given data set comprises providing indications of availability for two or more different types of the proof-of-value provenance information in the proof-of-value data structure” (p. 12, para. 4).  As discussed more fully above, such features are taught by Walker.
Applicant argues that the cited references fail to teach “the revealed portion of the proof-of-value data structure comprises revealing values for at least a selected one of the two or more different types of the proof-of-value provenance information in the proof-of-value data structure” (p. 12, para. 4).  As discussed more fully above, such features are taught by Walker.
Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Gale (U.S. Patent Application Publication No. 2009/0119231) teaches a method of generating a Value Map; a Product Appraisal Table; and a Value Pricing Chart.
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        /OMAR ZEROUAL/Primary Examiner, Art Unit 3628